internal_revenue_service department of the treasury uniform issue list no ki kk rrr eir rk rr kk ek da hk hrt kkk kkekeekheekrekkeke ker kek eee rr keke kr iki re ree ker eek l washington dc contact person telephone number in reference to date attn kkk ekrekeekekkhkeekekee legend church a church b i ii kr rk kerr rrr riki riki kr riker kerr ikke ker riker ik ke kee kek erk iekkikr kkk kek er kkk kee rrr kk kek organization a kk keir ik ek ire eere hr ki kk ii iia ier ir kerr re re eee erk pension committee rr eker kkk rrr keke er kk kerr kek rerekker eker directory foi irr iti tor rii rk i ri i iir ik ir rik kkk kekekekke corporation a corporation b corporation c kkk rk kkk ree erik er kek ree kk kkk keke kk ike ker eee ek ike ii icr iki ir rii ik itok iihr erk ker er kkk e horii iiit iii iiit tia kiki ir kirk eerie eee kik rii ri kiki ir ei rk kiki rk ih ike rr kh ih ri iir ki rik riki ik ree rk ikke kick kkk ikke kirke ere kek eere ek ere kkk kk kek erk kerr kek kkk ere i a g fir iir iti raitt iir kr ktr corporation d corporation e partnership f corporation g fo icici i icici ictr iti tar ie trot itior iiit iit iir i tti iter erith f br iir fogg iii ioi tit tot atta iata ias fi iii iii iir iii itaa taa iia ii er rr iii ri iit ir iia i ir iiia rear kkrkrkkek bir ik iit iia rii rai r iai re fe io io toi iiit iia iaa iai ir hike rrr rh ii toi kirke bor i iii iii iii toit ii iiia tt iti ike he ri ii i i iii tta ii ir iir ii iii iii rr eee r ik eee de rfi fi iir iiit itt iii ttr ir tiki corporation g-1 rii rie keir er kkk kk ere kari kreaieik eerie ree erere rh iir i hi rii iir ree kr eae kher rii rrr kerr eker rk ri iir re rr iaa riker eer hospital h rii rrr re rear er eer rii rr rii err eir kee bi fr irr rrr iit iit ttr iii thr karierre e rii i io rii ii ri tti rii i iir iata fr hreekrkk four iii isi oi iii ti iir iii ki rhi kirke k erik erie khir here rrekkkkeek keke fri oi ka k iii iir it iai rii iai rrr iii rk rii rik htk r ir hehe ere ki kek khir por siri ii torii rik rior iir kbe rrr rr irr raia riaa iri irie rr kee kerekekrekr rarer fir itt fe rrr ir rii tio it iii ir iri tk ik rr a ito iir iir iiia ir ire hospital i hospital j entity k entity k-1 khrkkkkekekkekkekrekkeekeekkereke entity l rrr eek keke kekeke ree rekek eker rkkekkekekekree entity m rrr kkekkekkekekekkakhkkekerkerkek krkkkkkekkkkekker krekkekkkeekekkekekkee entity n riker kkekkkiekerekkekeekekeke kkk kkk kek eker kr e kkk keke kr kek kerr kke kekkeekekrekhekkhekkekkkkrekkekrekek krrekrkekekkekkkekeeke entity oo rrr eereikekekkkekkkkkkkekk keke rekkkkekkekrekkekkerkkekekeekkkkeeekrkkeeee kee rkekkekkikekeekekeeerkekreekreekk entity p entity q kekekekkkeeekeekekkkeekrkkrkkrere kkkekkekkkkkkkee kr kkik kek kk keekekkeekekekekkk eee ke state s plan t plan u plan v plan w plan x plan y plan krhekkkkekkkkkkek kkkrkkke kkk k keir ere eer re ke ere ikrere ree ek kkkkkekekekkekkkekkek rk kkk kk ike kkk ek kkk rhee keke eeeekk rekkkkekkekekkkeekekkekekkekekkekkekkek kkk kkk ek kh kek keke ek keke keeke krkekkkeekkekkkeke kh kkkk ek kkkkekekeekeekkekkeekek krekkekrkekeekkekkeerkkek kkrekekkeeereeekereeekherekrekeeee kkk eere ekkerekerekkekkekkk raikkkkkkekrekkekkkekerkekkkkekkeke karkkkkkkekkrekrikekkekekkekkekkekreke kkkekkkkekekkekiekekekkekkkekkkkeke hkkekeekekreke kee kee eer er kekrkearerkke tax-exempt not-for-profit corporations controlled by corporation a ne hhkrekrekrkekerereerekeekkeeekkkkkkek ladies and gentlemen this is in response to a ruling_request submitted by your khkkrkekkekekrerkee rekkkkkkerkeeer hkkkkekekkeeeeeke rkkek authorized representative on krekkkkkkkkkkkkkekk as supplemented by additional correspondence dated exkeek kerr ag rggi gigi io gis jog ik fogg fsis iii iii fci iso rite your ruling_request concerns whether and kkkkkkkkerkkekekkk the above-named welfare plans and retirement plans constitute church plans under sec_414 of the internal_revenue_code the code' from their respective establishment dates through date the following facts and representations have been submitted under the articles of incorporation of corporation a two to promote support from kx ekeke until kekkkke the of corporation a’s purposes are develop and encourage the charitable educational and scientific purposes of church a and other affiliated tax- exempt_organizations of church a and to establish own operate maintain and conduct the affairs of hospitals home health agencies nursing homes homes for the aged substance abuse centers rehabilitation centers nursing centers pharmacies laboratories training and research facilities deaconess homes and other facilities or programs incidental thereto sole corporate member of corporation a was church a acting through its church council the highest administrative body of church a corporation a reserve powers to church a with respect to approval of amendments to the articles of incorporation appointment of all directors of corporation a from candidates nominated by corporation a and removal for cause of any directors so appointed and approval of any merger consolidation liquidation or sale of substantially_all of the assets of corporation a at least a simple majority of the directors of corporation a were required to be members of church a the articles of incorporation and bylaws of corporation a is a state s not-for-profit corporation corporation a described in sec_501 of the code by a letter_ruling from the internal_revenue_service the service dated is recognized as a tax-exempt_organization hrekkhikeiekeekeeekekee ree krekekerk the letter was issued to the predecessor kkkkkkkreke organization to corporation a was renamed corporation a on and corporation a otherwise represents a continuation of the predecessor_corporation at all relevant times corporation a has been listed in the church a directory a publication that lists certain organizations controlled by or affiliated with church a the predecessor organization in addition the predecessor organization to corporation a received a group_exemption_letter from the service dated kkkkkkekeee which holds that the related entities listed therein are tax-exempt organizations under sec_501 of the code included in the x x x k group_exemption_letter are hospital h hospital j entity k-1 predecessor to entity k entity l entity m entity n entity o and entity q corporation a sponsors three welfare plans and four retirement plans for its employees and employees of its affiliates plan t plan u and plan v are collectively referred to as welfare plans plan z are collectively referred to as retirement plans plan w plan x plan y and hospital h is a state s not-for-profit corporation one is to establish own operate the sole member of hospital h of the purposes of hospital h maintain and conduct the affairs of hospitals alcoholism treatment centers drug abuse and other substance abuse centers rehabilitation centers nursing centers pharmacies laboratories training and research facilities deaconess homes day care programs and community health education programs and other facilities and programs incidental thereto the sole member of hospital h corporation a has sole authority to approve all amendments to the hospital’s articles of incorporation bylaws and mission statements to appoint and remove all directors to appoint end remove the chairperson and vice chairperson of the board_of directors and to approve any merger consolidation transfer liquidation or the sale of all or substantially_all the assets of the hospital under sec_501 of the code and is listed in the group_exemption_letter dated xk e is listed in the church a directory has been indirectly controlled by church a threugh corporation a hospital h a tax-exempt_organization is corporation a hospital h hospital h as is rr irr rior iii iir orr ri there on frr er k corporation a and hospital h signed a combination agreement with corporation b and hospital i corporation b and hospital i both of which are related to church b maintain several church plans which were the subject of favorable private letter rulings from the service pursuant to the combination agreement organization a newly-created corporation began to serve as the parent of the four parties to the combination agreement as of rrrkrkek rk organization a which initially had a different name was organized under state law on kktekkeeree rarkkkkre kkk the name of the corporation was changed to organization a concerns objectives and provides in part that the parties desire to unite two highly compatible health systems in order i sustain the values reputations and leadership roles of the two founding health care systems and thereby preserve and extend faith-based ecumenical health care delivery throughout the greater metropolitan area ii capitalize on a common commitment to the principles of continuous quality improvement iii develop an integrated medical_care delivery system with the capability of providing high quality cost on sec_2_1 of the combination agreement to a population iv foster a primary care-based integrated regional delivery system to deliver quality patient care and to maintain qualified diverse medical staffs and v continue a common mission of serving the urban poor under sec_2_1 of organization a‘s bylaws organization a ha sec_24 members organization a members twelve of whom are appointed by church b or congregations thereof and twelve of whom are appointed by church a under sec_2 of the bylaws a church a-appointed organization a member may be removed from office with or without cause only by action of church a a church b-appointed organization a member may be removed from office with or without cause only by action of church b these members have the authority to elect the less than nineteen nor more than twenty-one voting members the board_of directors of organization a consists in part of seven church a directors of whom at least four must be clergy or lay members of church a and the board consists in part of ten church b directors of whom at least six must be clergy or lay members of church b under sec_3_5 of organization a’s bylaws any church a director may be removed with or without cause by a majority vote of the twelve church a-appointed organization a members any church krekerkekeekekeeeeeeekeekeekkk kkk b director may be removed with or without cause by a majority vote of the twelve church b-appointed organization a members no ruling or determination has been made by the service as to whether organization a c of the code ceased to exist on kkkkeee is exempt from tax under section as described below organization a in your ruling_request dated kkkkekeeeeaeeee and in a is represented that after the by letter dated a letter from your authorized letter dated exxkeekkkeekee it consummation date kkxxkkk of the aforesaid combination agreement the organizations and entities described in the ruling_request are still controlled by churches within the meaning of sec_414 of the code kakkkekkkrekkkrekk your authorized representative has represented that church a and church b constitute a convention or association of churches under sec_414 of the code for purposes of the retirement plans and welfare plans described herein representative dated kskkxkxee states that pursuant to the terms of the combination agreement organization a became the sole corporate member of both corporation a and corporation b on k eekk directors of organization a appointed the board_of directors of corporation a and corporation b made to be overlapping corporation a and corporation b as their sole corporate members respectively of organization a can be analogized to a traditional corporate structure in which organization a serves as the parent_corporation and corporation a and corporation b exist as organization a‘s first-tier subsidiaries and hospital h and hospital i exist as second-tier subsidiaries it was represented that the structure hospital h and hospital i retained as a result the board_of and these two boards were organization a s bylaws at sec_4 provide that the pension committee shall administer the pension plans for the corporation and its subsidiaries and employ agents attorneys accountants actuaries and other persons to carry out the administration of the plan s shall have five members consisting of one organization a director and four non-directors kkkkkaeee it committee were first appointed at the se e e meeting of the board_of directors of organization a and since that date the pension committee has administered the retirement plans and welfare plans sponsored by corporation a is represented that the members of the pension by your letter dated the pension committee on hakke keke keereeereekeereerkeek kkkkkkekkekeek the board_of directors of organization a amended its bylaws to formally add that the pension committee shall administer the welfare plans as well as the retirement plans corporation c was incorporated in state s to be operated before it over corporation c to under section dollar_figure of the bylaws of corporation the business affairs of corporation c shall be managed the board_of directors of hospital h shall have powers exclusively for charitable educational and scientific in particular to aid in and promote the purposes and prevention and treatment of human ailments and injuries including but not limited to through support of the programs and activities of hospital h and its affiliates it was the subject of corporation c adopted its current name a favorable ruling letter issued by the service on kkekx concluding that it was exempt from tax under section under the bylaws of corporation c only c of the code physicians employed by the corporation may own shares of stock of the corporation and no person shall own more than one share by its directors subject_to the reserve powers granted to hospital h c approve amendments reserved to to the articles of incorporation approve amendments to the bylaws approve mission statements and strategic appoint the chairperson 2f the board_of directors plans from the physicians nominated by the board_of directors appoint the president of the corporation from the physicians nominated by the board_of directors approve any merger consolidation dissolution or transfer of assets approve operating and capital budgets and approve debts and approve outside auditors directors of corporation c are hospital h’s clinical division chairpersons hospital h appoints the clinical division chairpersons and in turn the corporate member of hospital h corporation a appoints the president of hospital h dissolution of corporation c all liabilities will be transferred to hospital h been represented therefore that at all relevant times corporation c has been controlled by hospital h and indirectly controlled by corporation a under hospital h’s bylaws the president of in addition eight of the fifteen its properties after payment of in the event of it has a hospital j was formed as a state s not-for-profit hospital j was included in the tax-exempt corporation organization group_exemption_letter dated kk kxsxe hospital j’s articles of incorporation stated that it shall be affiliated with church a and that its sole corporate member kkk reekrereekekkekkerekkee articles of amendment to the articles shall be corporation a of incorporation of hospital j filed on x named the bylaws of hospital j state entity k-1 as the sole member that its purposes are to establish own operate maintain and conduct the affairs of hospitals alcoholism treatment centers drug abuse and other substance abuse centers pharmacies laboratories training and research facilities and hospital j other facilities and programs incidental thereto merged into hospital h on skeekeeee pursuant toa plan of merger existence its employees participated in the various retirement and welfare plans j was controlled by a church at all relevant times by virtue of church a‘s control_over either of k-1 or corporation a while hospital j retained a separate is represented that hospital its sole members entity it each of corporation a’s not-for-profit entities has the sole member of each entity is corporation a the provisions that the bylaws have in common each entity is similar bylaws a non-profit corporation are as follows each entity is governed by a board_of directors corporation a has sole authority to appoint and remove directors of each entity corporation a has sole authority to approve amendments to the articles of incorporation bylaws mission statements corporation a must approve any merger consolidation transfer liquidation or sale of all or substantially_all the assets and corporation a approves operating and capital budgets the following entities controlled by corporation a was indirectly controlled by church a until keeke and that during the period from kkeeeke through ekkkke a kk these entities were indirectly controlled by convention or association of churches a and b within the meaning of sec_414 of the code is represented that each of it entity k-1 is a not-for-profit corporation listed in the according to group_exemption_letter dated k its certificate of incorporation the purposes of entity k-1 are to establish develop sponsor promote and conduct educational programs research treatment or detoxification facilities housing centers counseling services and other charitable activities related to alcoholism and substance abuse treatment and mental illness entity k reserved powers are conferred on the sole member example the board_of directors of entity k-1 shall be elected annually by the sole member and may be removed by the sole its sole member is corporation a and various for entity k-1 was renamed krhekekkekkekkekekekekekkekekrerkk kk member for any reason and the board_of directors shall have the power to amend or repeal the bylaws subject_to the approval of the sole member on krkekkkkk entity k-1 was renamed entity kk under entity k’s bylaws restated k s the purposes of entity k are to establish develop sponsor promote and conduct educational programs research treatment or detoxification facilities housing centers counseling services and other charitable activities related to alcoholism and substance abuse treatment and mental illness the bylaws of entity k at sec_2_1 state that the corporate member of entity k shall be corporation a the bylaws of entity k also state that it shall be affiliated with corporation a entity k is listed in the church a directory entity l is a not-for-profit corporation entity l is under its certificate of the sole member of entity l included in the tax-exempt_organization group_exemption_letter gated x kkkeeeee incorporation the purposes of entity l are to establish develop sponsor promote and conduct educational programs research treatment or detoxification facilities housing centers counseling services and other charitable activities related to alcoholism and substance abuse treatment and mental illness sole member entity k has sole authority to exercise the following powers to approve all amendments to the certificate of incorporation bylaws and mission statements to appoint and to remove all directors to nominate all candidates for the chairperson or vice chairperson of the board_of directors to appoint the president and to approve any merger consolidation transfer liquidation or sale of assets of entity l’s employees are leased from hospital h and the schedules submitted do not show any employees of entity l as participating in any of the retirement plans or welfare plans is entity k as the all entity m was a not-for-profit corporation listed in the group_exemption_letter dated xkkeee ee bylaws show that the primary goal was to provide quality residential partial hospitalization and out-patient care to adult and adoiescent substance abusers and other related behavioral health care services corporate member was entity k-1 that entity m ceased operations and employs no employees your submission dated x x k shows that entity m’s former employees who participated in the welfare plans and retirement its bylaws show that the although it is represented entity m’s aie kkk keke kiki keke re kee eek eere plans still retain deferred vested benefits under the various retirement plans entity n is a non-profit corporation included in the tax- tk keke kk exempt_organization group_exemption_letter dated an amendment to the articles of incorporation of entity n adopted x provides that corporation a shall be the sole corporate member that the member shall elect the directors and may remove a director with or without cause and that the member shall approve all amendments to the articles of incorporation and bylaws of entity n incorporation of entity n state that one of its purposes is establish develop promote and conduct educational programs research treatment or detoxification facilities housing centers counseling services and other charitable activities an amendment to related to alcoholism and alcohol problems the articles of incorporation of entity n adopted on provides that the sole corpcrate member shall be entity k-1 a resolution of dissolution was adopted on kkkkkkkkkkkekk and entity n ceased operations the articles of to a certificate of amendment of certificate of is entity the board_of directors shall distribute all of incorporation of entity dated states that the purposes for which the corporation is organized are exclusively charitable scientific or educational within the meaning of sec_501 of the code included in the tax-exempt_organization group_exemption_letter on erkakkakerek the certificate gated kekkkekkee of incorporation was corrected to state that upon dissolution of entity the remaining assets to entity q sole member of entity o entity q merged into corporation a corporation a subsequently became the sole member of entity oo is under sec_2_1 of the bylaws of entity corporation a named as the sole member and as such the member shali have certain enumerated powers including the power to the board_of directors and remove members from it approve amendments to the bylaws and approve all operating and capital budgets has been controlled either directly or indirectly by corporation a is listed in the church a directory however on kkkkkkkekk at all relevant times entity entity q was the former its sole member appoint entity o entity p’s articles of incorporation state that entity p is to operate exclusively for charitable scientific or educational_purposes within the meaning of sec_501 of the code some of the listed purposes of entity p are a rhekrkkkkikekkeeekrekerekeerekkkeke to gather extant to engage in critical research in fields that connect topics dealing with health faith and ethics b literature generate new knowledge and establish data bases to study the interactions among these fields and c provide scholarly reflection and resources publications films seminars conferences etc which are intended to inform and influence the education and practice of religious leaders and health care providers church a directory a favorable determination_letter from the service dated exxkeeeke concluding that entity p was exempt from tax under sec_501 of the code under sec_2_1 of entity p’s bylaws the corporate member is corporation a corporation a has sole authority to appoint and remove all directors of entity p entity p provide that in the event of dissolution entity p’s remaining assets shall be transferred to corporation a the articles of incorporation of entity p was the subject of is listed in the entity p as such and to entity q was organized and operated as a non-profit corporation in state s and was included in the tax-exempt_organization group_exemption_letter dated k eexekkkee the first purpose listed in its articles of incorporation is to support aid and develop methods and means to make the lives of older people independent healthful meaningful and secure in an environment which emphasizes human service and concern which includes but is not limited to establishment of facilities for nursing care and elderly housing facilities and programs for social services and education of older persons their families professionals who serve older persons and other members of the communities served by the corporation and such other facilities or programs as may from time to time be appropriate to the accomplishment of these goals of entity q also provide that in the event of dissolution the board_of directors shall after paying or making provision for the payment of all of the liabilities distribute all of the remaining assets of the corporation by transferring such assets to corporation a the articles of incorporation the on kkekekekkekke entity q was merged into corporation a stated that its corporate member was corporation a such corporation a had sole authority to appoint and remove all directors of entity q before the merger the bylaws of entity q and as corporation g-1 is a state s for-profit corporation that is fully owned by corporation a the lines of business of kerr ekerkeekkkekkkk kek is organized to establish own operate corporation g-1 are consistent with the bylaws of corporation a and the articles of incorporation of corporation a and corporation a‘s predecessor which provide in part that corporation a maintain and or conduct the affairs of hospitals home health agencies nursing homes for the aged substance abuse centers rehabilitation centers nursing centers pharmacies laboratories training and research facilities deaconess homes and other facilities or programs incidental thereto to contract with other organizations for-profit and not- corporation g-1 does corporation g-1’s stone for-profit with individuals and with governmental agencies in furtherance of these purposes business under two names--corporation g-1’s stone center and corporation g-1’s survey research center expands the healthcare ministry of church a church b corporation a and organization a by ministering to individuals suffering from kidney stones and gallstones through the provision of employees for a kidney stone gallstone center corporation g-1‘s survey research business fulfills the educational and healthcare ministry aims of corporation a by providing patient data to hospitals improving patient care through its consulting activities and ensuring quality patient care through its management services submitted that corporation g-1 does not engage in business that is unrelated to tne healthcare ministry of church a church b corporation a sec_414 of the code or organization a under a trade or it was schedules submitted show a small number of employees of corporation g-1 who participate in plan y and plan z however a representation was made that plan benefits were accrued while these employees were employed by c tax-exempt_entity controlled by corporation a is represented that corporation gs-1 by church a through church a s control of its sole shareholder corporation a it is indirectly controlled a code section corporation d is a state s for-profit corporation is an entity controlled by church a percent owned and controlled by corporation d corporation a and percent owned and controlled by corporation b which is controlled by church b corporation d corporation a and corporation b have the power to appoint and to remove with or without cause an equal number of directors to authorize the dissolution of corporation d and to amend or to restate its bylaws shareholders also have numerous approval powers including the as the sole shareholders of the rrekkkekekeeekekekrekekkkekek corporation d fulfills the healthcare right to approve all amendments or restatements of the articles of incorporation the annual budget the distribution of dividends or other assets the purchase sale lease exchange gift pledge or mortgage of any real_property any borrowing any affiliation merger or consolidation and the issuance of shares ministry aims of church a church b corporation a and organization a by providing various services to patients including the national second opinion program employee health centers claims administration and psychiatric case management the national second opinion program provides patients seeking a second opinion with access to over big_number physicians representing over different specialties and subspecialties in many areas of employee health centers sponsor wellness programs physical examinations hearing vision screening radiology services physical therapy and drug and alcohol screenings for employers interested in maintaining the health of their employees does not engage in the healthcare ministry of church a church b corporation a or organization a under sec_414 of the code therefore it was submitted that corporation d a trade_or_business that is unrelated to corporation d’s the country corporation d through a wholly-owned subsidiary is it operates a health_maintenance_organization an hmo as well as a life accident_and_health_insurance company stated that this subsidiary fulfills the ministry aims of church a church b corporation a increasing access to medical_care by providing and safeguarding the financial resources for patients to access healthcare and by regulating the quality and cost of healthcare through its hmo through the subsidiary_corporation a significantly expands its ability to minister to a broader variety of individuals therefore it was submitted that the subsidiary does not engage in a trade_or_business that is unrelated to the healthcare ministry of church a church b corporation a e of the code or organization a under section and organization a by schedules submitted show a small number of employees of corporation d who participate in plan y and plan z however a representation was made that plan benefits were accrued while these employees were employed by a code sec_501 tax exempt entity controlled by corporation a it is submitted that corporation d because corporation d is indirectly controlled by churches is controlled by corporation a and eike ere kerr k ee kkk ree corporation b controlled by church a and church b respectively its only shareholders which are in turn and the other a for-profit co ‘poration was incorporated prior to eeekekkkek corporation e corporation e on rerkkekekk wa sec_50 percent owned by corporation d percent of the common_stock was owned by an unrelated entity on k kkkekekee corporation d transferred it sec_50 percent interest in corporation e to corporation g-1 percent corporation g-1 transferred its interest in of the common_stock of corporation e to the aforementioned is represented that during the period unrelated entity prior to k k corporation d or corporation g-1 could control corporation e through it sec_50 percent ownership of corporation e a few employees of corporation e corporation e participated in two retirement plans and one welfare plan and they ceased participation on that date and that church a indirectly controlled prior to x x on ee e e it a for-profit basis charging and corporation e’s articles of incorporation provide in part that the corporation is organized to establish own maintain and operate a hospital clinic surgical center emergency center or any other facility providing services and treatment to persons suffering from illness or injuries to provide accommodations for such persons and to provide medical surgical radiological and nursing services to conduct a training school for nurses to engage in research in the medical arts to operate such hospital clinic surgical or emergency center on receiving compensation_for such services treatment and accommodations and to do all things necessary or incident to establishing owning maintaining and operating said corporation e may also provide a broad range of institutions human services including such healthcare related_services as it may become licensed to render pastor counselling community health education and programs relating to the aging and further to render management services including billing and collection services data processing services real_estate management services and general consultation and management services and to develop and conduct programs courses and seminars for research study and treatment of human beings in is submitted accordance with christian values a trade_or_business that that corporation e did not engage in is unrelated to the healthcare ministry of church a or corporation a under sec_414 of the code therefore it khkkkkkekerekeke ke rekerererek it is stated that as owner of one half of corporation e either corporation d or corporation g-1 retained the power to insure that corporation e was operated consistently with the religious and moral teachings of church a represented that through its control of one half of the board_of directors of corporation e either corporation d or corporation g-1 effectively could prevent the aforesaid unrelated owner of the other one half interest in corporation e from taking actions which would violate the ethical and religious teachings of church a is also it is the joint partnership f a state s for-profit general_partnership percent owned by hospital h and percent owned by that is a state s limited_partnership unrelated to hospital h partnership f manages and operates a freestanding ambulatory surgical treatment center licensed by state s venture agreement at section dollar_figure provides that a committee shall be established for purposes of implementing the management of the joint_venture agreement hospital h appoints three representatives out of a total of six to the management committee and may replace these representatives at any time h controls its three representatives on the management committee and therefore can block any_action inconsistent with the religious or moral teaching of church a or church b by voting against such actions is submitted that at all relevant times partnership f has been controlled indirectly by a church or churches by virtue of church a‘s control of hospital h prior to kkkk and by virtue of church a and church b’s control of hospital h through organization a on and after k kkekeek only participated in the welfare plans it is stated that hospital employees of partnership f under section dollar_figure of the it corporation g a state s for-profit corporation was incorporated on at that time percent of its stock was owned by corporation g-1 and percent of its stock was owned by a hospital supply company corporation g-1 purchased all of the stock owned by the hospital supply company and therefore all of the shares of corporation g were owned by corporation g-1 of corporation g- were owned by the predecessor to corporation a into corporation g-1 on kkkkeeekeke corporation g was merged on k eekekee all the shares before its merger into corporation g-1 corporation g distributed health care products and provided operational support to hospitals through printing graphic services kr irkekeeekkeekekrekekrkk the primary market for corporation g’s equipment sales and rental activities corporation g’s services was corporation a lines of business and activities are consistent with the is articles of incorporation and bylaws of corporation a stated that corporation g expanded the healthcare ministry of church a and corporation a by providing operational and organizational support to the healing ministries of corporation a by distributing health care products and providing graphic and printing support corporation g did not engage in a trade_or_business which was unrelated to the healthcare ministry of church a and corporation a under sec_414 of the code it was submitted that it it is represented that corporation g was controlled by since the sole member of corporation a was church a corporation g-1 which was it a represented that corporation g was indirectly controlled by church a at all relevant times in turn controlled by corporation is corporation a hospital h entity k entity and entity p are listed in church a‘s directory corporation a sponsors three welfare plans plans t u for its employees and the employees of its affiliates and v due to the administrative process used by the recordkeeper data was not available absent a manual analysis to determine precise participation figures for the and plan years plan t is a medical plan as amended and restated effective k x corporation participate in a hospital h hospital j corporation c entity k entity m entity n and entity p participate in g corporation g-1 corporation d and partnership f or have participated in plan t corporation the following for-profit employers or have participated in plan t the following tax-exempt employers plan u as amended and restated effective x a flexible benefits plan within the meaning of section i25 the following tax-exempt employers participate or have participated in plan u corporation a hospital is of the code in h hospital j corporation c entity k entity m entity n entity entity p and entity q employers participate in corporation g corporation g-1 corporation d and partnership f the following for-profit or have participated in plan u kkkkkkekkreeekkrereeeeekekkre ker plan v is a dental plan which was established effective the following tax-exempt employers or have participated in plan v corporation kakkkakeek participate in a hospital h hospital j corporation c entity k entity m entity n entity entity p and entity q profit employers participate in v corporation g corporation g-1 corporation d and partnership f the following for- or have participated in plan with respect to plans t u and v the establishment date of each plan is the effective date for each plan as set forth above corporation a also sponsors four retirement plans plans x y and z for its employees and the employees of its due to the administrative process used by the w affiliates recordkeeper data was not available absent a manual analysis to determine precise participation figures for the and plan years plan w is plan w states that corporation a a defined_benefit_plan intended to qualify under sec_401 of the code as amended and restated effective x xs x x k is designated as the plan_administrator and it has been administered by corporation a of kekxekkeek plan w has been administered by the pension committee of organization a of following tax-exempt employers participate in participated in plan w corporation a hospital h hospital j entity k entity k-1 entity m entity n entity entity p entity q employers participate in corporation d corporation e corporation g and corporation g-1 a favorable determination_letter dated or have the following for-profit or have participated in plan w or its board_of directors plan w was the subject and corporation cc the as is plan x as of kkkkekke plan x has been a defined_contribution_plan intended to qualify under sec_401 of the code effective and has been administered by corporation a or its board_of directors administered by the pension committee of organization a x was the subject of a favorable determination_letter dated kkkkkkrekk participate in a hospital h hospital j entity k entity k-1 entity m entity n entity entity p entity q and corporation c the following for-profit employers participate in or have the following tax-exempt employers or have participated in plan x corporation plan krkkeekrek eker erekkekr kek hk participated in plan x corporation g and corporation g-1 corporation d corporation e plan y is a defined_contribution_plan intended to qualify section of plan y provides that the pension under sec_403 of the code effective xx k and since that date it had been administered by a state s not-for-profit corporation a pension board whose sole member was corporation a the pension board had been included in the tax-exempt_organization group_exemption_letter dated tkkt board shall have full power to construe and interpret plan y provisions and to perform those functions generally considered the duties of a plan_administrator that the sole purpose of the pension board is to establish and maintain the plan administered by the pension committee of organization a following tax-exempt employers participate in participated in plan y corporation a hospital h hospital j entity k entity k-1 entity m entity n entity entity p entity q and corporation c employers participate in corporation d corporation e corporation g and corporation g- schedules submitted show a small number of employees of for-profit employers as participants in plan y however a representation was made that plan y benefits were accrued while these employees were employed by code sec_501 tax-exempt entities controlled by corporation a the following for-profit or have participated in plan yy as of kkkkkkkee plan y has been section also states or have the plan z is a defined_contribution_plan intended to qualify the following tax-exempt employers under sec_403 of the code effective kkekxkke as subsequently amended effective tkkkekkee had been administered by corporation a plan has been administered by the pension committee of organization a participate in plan z corporation a hospital h and corporation c in corporation g-1 schedules submitted show a small number of employees of for-profit employers as participants in plan however a representation was made that plan z benefits were accrued while these employees were employed by code sec_501 tax-exempt entities controlled by corporation a the following for-profit employers participate or have participated in plan 2z as of kkkrkkeahek corporation d and plan z on ekkkerkke organization a’s board_of directors in accordance with the bylaws of organization a appointed members to the pension committee for the administration of the retirement plans of corporation a the bylaws of organization hhekkkeekreeeerekrerekrerekeekkke the members of the pension committee a establish the pension committee for the administration of the retirement plans pursuant to organization a’s bylaws the members of the pension committee are appointed and may be dismissed jointly by the chairperson and president of organization a subject_to the ratification by organization a s board_of directors were appointed at the xxx ex x meeting of the board_of directors of organization a controlled by an association of church a and church b through organization a bylaws were amended to extend the formal responsibility of the pension committee to include the administration of the welfare plans committee is to administer the retirement plans and welfare plans of corporation a and to employ agents attorneys accountants actuaries or other persons as necessary or advisable to carry out the administration of the plans properly it has been represented that the pension committee began to administer the retirement plans and welfare plans as of kkkkkkkekke is stated that the sole duty_of the pension on kkkkkkkkkekk organization a’s the pension committee is it prior to k xkkkkkk plans w x and z named corporation a or its board_of directors as plan_administrator in your submission dated kkeeekkeeeeee gocumentation was furnished that indicates a retirement_plan committee had been appointed by corporation a as early as the plan_year for the purpose of administering plans w represented that corporation a’s retirement_plan committee constituted an organization the principal purpose or function of which was the administration or funding of the retirement plans or programs for the employees of the entities which participated in plans w and z for purposes of sec_414 of the code x and z it was x in your submission dated ekexeekeekekee it is stated that the above-mentioned corporation a retirement_plan committee did not administer the welfare plans however it is represented that the welfare plars have been administered in fact by organization a’s pension committee since xx even though the formal amendment to the bylaws of organization a was not made until ekekkxxekkee extending the responsibility of organization a’s pension committee to include the administration of the welfare plans in a letter dated k tkekkkkee the service was informed that corporation b and organization a merged into corporation a an organization controlled by church b the surviving kkk kkk erk ker eer eee eker kee corporation corporation a adopted the organization a bylaws and modified its articles of incorporation to mirror organization a’s articles of incorporation then renamed itself organization a effective as of kekkkae this transaction became corporation a rulings are requested as to whether the three welfare plans and the four retirement plans described above constitute church plans under sec_414 of the code from their respective establishment dates through date sec_414 of the code generally defines a church a plan established and maintained for its employees plan as or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in pertinent part that the term church_plan does not include a plan if less than substantially_all of the individuais included in the plan are individuals described in sec_414 or sec_414 or their beneficiaries under sec_414 of the code a plan established for its employees by an employer which is not itself a church or a convention or association of churches but is associated with a church or a convention or association of is maintained churches will be treated as by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of provision of retirement benefits or welfare benefits or both for the employees of of churches if such organization is controlled by or associated with a church or a convention or association of churches a convention or association a plan or program for the a church_plan if a church or it in pertinent part sec_414 of the code provides that an employee of association of churches shall include an employee of organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches a church or a convention or an sec_414 of the code provides that a church or a convention or association of churches which is exempt rekkkikekekerkkkekeekekekekeek from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 of the code provides that if a plan intended to be a church_plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years e c i provides that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan’s failure to meet one or more of the church_plan requirements section in order for an organization to have a church_plan under sec_414 of the code it must establish that its employees are employees or deemed employees of convention or association of churches under sec_414 of the code by virtue of the organization’s affiliation with a church or a convention or association of churches an organization that is not itself a church or a convention or association of churches the plan must be maintained by an organization described in sec_414 of the code in addition in the case of a plan established by a church or a corporation a is recognized to be exempt from tax under corporation a controls church sec_501 of the code a‘s heaith care institutions and programs at all relevant times before k keekkee corporation a was controlled directly by church a the sole member of corporation a was church a certain reserved powers with respect to the organization and operation of corporation a including appointing all members of corporation a’s board_of directors and through its church council church a exercised from kkekekkerk through k xekekeeeeee church a and church b are represented to constitute a convention or association of churches for purposes of sec_414 of the kkkkkekekerekrekeekekkkeekkkkkkk ker hospital h retained corporation a as its sole corporation a corporation b hospital h and hospital code i entered into a combination agreement to consolidate the pursuant to health care activities of church a and church b the terms of the combination agreement organization a became the sole corporate member of both corporations a and b on as a result the board_of directors of kkkrkkkekkr organization a appointed the board_of directors of corporation a and corporation b and these two boards were made to be overlapping corporate member and hospital i retained corporation b as its sole corporate member organization a was organized for religious charitable educational and scientific purposes including to promote support and perform the functions of hospitals h and i and other organizations that support comprehensive health delivery systems church b appointed members to organization a these members in turn elected a board_of directors composed of between and directors to manage organization a church a and church b have direct control of organization a because the board_of directors of organization a appointed the members of the boards of directors of corporations a and b organization a had direct control of corporation a these circumstances the association of churches a and b had indirect control_over corporation a church a appointed members to organization a and in accordance with its bylaws under the following concerns the tax-exempt entities controlled either directly or indirectly by corporation a during all relevant times corporation a was the sole as the sole member corporation a member of hospital h controlled hospital h because corporation a reserved the right to approve amendments to hospital h’s articles of incorporation and bylaws and to appoint and remove directors including the chairperson and vice chairperson and hospital h were recognized to be exempt from tax under sec_501 of the code in the exxexe letter_ruling and the k xx group_exemption_letter respectively aforesaid combination agreement hospital h retained corporation a as its sole member and continued to be controlled by corporation a a manner analogous to tier subsidiary of corporation a hospital h was controlled indirectly by church a through corporation a through k x xekekek hospital h was controlled a first- prior to kkkekkkrke during the period from xx exeeek although hospital h was a party to the corporation a in noa rrekkerkkkekrekkeekekekekkeekeker indirectly by an association of churches a and b through organization a’s direct control of corporation a hospital h controlled_corporation c for the following a tax-exempt hospital h controlled_corporation c at least eight of corporation c’ sec_15 directors reasons entity under sec_501 of the code because hospital h reserved substantial powers concerning amendment and approval of corporation c’s articles of incorporation and bylaws and the appointment of the chairperson and president of corporation c must be hospital h’s clinical division chairpersons president of hospital h appoints the clinical division chairpersons and corporation a in turn appoints the president of hospital h corporation c was indirectly controlled by church a or an association of churches a and b church a controlled_corporation c through corporation a and hospital h and after the combination agreement became effective on k kkkkkke an association of churches a and b indirectly controlled_corporation c through organization a and corporation a under these circumstances during all relevant times the articles of amendment to the articles hospital j was merged into hospital h on x kkekke rr hospital j was listed in the group_exemption_letter dated e ekkkeee of incorporation filed on named entity k as the sole member of hospital j member of hospital j was corporation a controlled by a church at all relevant times by virtue of a church’s control_over either of or corporation a association of churches a and b indirectly controlled hospital j through corporation a and later through organization a during all relevant years church a or an prior to that date the sole its sole members entity k-1 hospital j was corporation a controlled either directly or indirectly hospital h the following not-for-profit corporations hospital j corporation c entity k-1 entity l entity k entity m entity n entity entity p and entity q the above not-for profit corporations were listed in the kkekkkekeee group exemption ruling letter with the exceptions of corporation c and entity p which received separate favorable determinations as to their tax-exempt status under sec_501 of the code in addition the following organizations are listed in the church a directory corporation a hospital h entity k entity o and entity p all of rekrekrekrekrekrreerekek kr kkk kkkk under these circumstances all the tax-exempt not -for- and corporation cc are organizations that were profit corporations that have employees who participate in the retirement plans and welfare plans corporation a hospital h hospital j entity k entity m entity n entity entity p entity q directly or indirectly controlled by church a and on and after kkkeeee e were directly or indirectly controlled by an association of churches a and b through organization a under the principles of sec_414 of the code the employees of corporation a hospital h hospital j entity k entity m entity n entity entity p entity q corporation c are employees of organizations which are exempt from tax under sec_501 and which are controlled by or associated with a church or a convention or association of churches and therefore in view of the stated purposes and activities we of church a and organization a and their control of corporation a hospital h hospital j entity k entity m entity n entity entity p entity q and corporation c conclude that the employees of corporation a hospital h hospital j entity k entity m entity n entity entity p entity q and corporation c are deemed employees of church a prior to k x kxkkke and on or after that date are deemed employees of an association of churches a and b under sec_414 of the code for purposes of the church_plan rules e c of the code church a or an association of churches a and b is deemed the employer of employees of corporation a hospital h hospital j entity k entity m and corporation c entity n entity oo entity p entity q therefore church a or an association of churches a and b treated as the employer of those organizations’ employees for purposes of the church_plan rules of sec_414 of the code additionally under the principles of section is and in addition employees of certain for-profit entities participated in the welfare plans and the retirement plans these for-profit entities include corporation d corporation e partnership f corporation g and corporation g-1 information provided by your authorized representative in a letter dated kkxkkekkkkkeeees shows that for plan years through the number of participants in any retirement_plan or welfare plan attributable to for-profit entities has always been an insubstantial portion of the overall number of participants in that retirement_plan or krerkkekrekekkkeekkeekerkeekkkekkkekk also it is represented that for the plan welfare plan years and the overall number of participants in any retirement_plan or welfare plan that continued to be used and the number of participants in that retirement_plan or welfare plan attributable to for-profit entities would be approximately the same as for the plan years through therefore pursuant to sec_414 of the code the retirement plans and welfare plans were maintained primarily for the benefit of church employees within the meaning of sec_414 or sec_414 of the code and the status of the retirement plans and welfare plans as church plans was not affected by the participation of these for- profit entities from the various dates of establishment of the retirement plans and welfare plans through date substantially_all of the individuals included in each of the retirement plans or welfare plans were individuals described in sec_414 or sec_414 of the code or their beneficiaries having established that the employees of corporation a hospital h hospital j corporation c entity k entity m entity n entity entity p and entity q are deemed to be employees of church a or an association of churches a and b the remaining issue is whether the retirement committees administering the retirement plans and the welfare plans were organizations controlled by or associated with a church or a convention or association of churches the principal purpose or function of which is the administration or funding of a plan or program within the meaning of sec_414 of the code the bylaws of organization a establish the pension pursuant to organization a’s bylaws the the members of the pension committee were committee for the administration of the retirement plans of corporation a members of the pension committee are appointed by the chairperson and president of organization a acting jointly and subject_to ratification by organization a’s board_of directors appointed at the kxkx meeting of the board_of directors of organization a and the pension committee of organization a became the new committee that assumed the responsibility and function of administering the retirement plans and the welfare plans of corporation a committee is controlled by an association of church a and church b through organization a organization a’s bylaws were amended to extend the formal responsibility of the pension committee to include the on kkkkdekkaekk the pension keke kkkkekeerekeekekkekherekeke -27- dollar_figure o administration of the welfare plans pension committee is to administer the retirement plans and welfare plans of corporation a and to employ professionals or other persons as necessary to carry out the administration of the plans began to administer the retirement plans and welfare plans within the meaning of sec_414 a of the code on kkrkkkkerekk under these circumstances the pension committee the sole duty_of the the sole member of the the sole purpose of the pension board plan y had been administered from its effective date kkkkkeke until kekererr by a pension board which was a state s not-for-profit corporation exempt from tax under sec_501 of the code pension board was corporation a which was controlled by church a was to establish and maintain plan y maintained prior to ke k by the pension board an organization whose principal purpose or function of which was the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of of churches and such organization was controlled by a church or a convention or association of churches within the meaning of sec_414 a of the code as of kekkekeke the pension board’s function of administration of plan y was taken over by the pension committee of organization a a church or a convention or association thus plan y was in turn prior to kkkkkkkee plan w plan x and plan z were since the information submitted does not show administered by a retirement_plan committee appointed by corporation a or its board_of directors as early as the plan_year whether the retirement_plan committee was in existence when the plans were established there may not have been a valid retirement_plan committee in existence before however the apparent defect in the administrative committee for plans w mentioned retirement_plan committee was formed by corporation a board_of directors corporation a controlled the retirement_plan committee and indirect control of the retirement_plan committee for purposes of sec_414 of the code for and years thereafter by virtue of the power_of_appointment of corporation a‘s church a had direct control of corporation a x and z prior to was corrected in when the above- under sec_414 of the code if a plan intended to be a church_plan fails to meet one or more church_plan requirements and corrects its failure within the statutorily- -28 keke eker eker eere defined correction_period then the plan shall be deemed to meet the requirements of sec_414 for the year in which the correction was made and for al prior years case the failure of plans w requirements of sec_414 of the code for years prior to was corrected within the correction_period x and z are defined in sec_414 and plans w deemed to meet the requirements of sec_414 for the year in which the correction was made and for all prior years pursuant to sec_414 to satisfy the in this x and z no information was submitted to show that the welfare a plan or program plans were maintained prior to xs ee by an organization or committee whose principal purpose or function of which is the administration or funding of a for the provision of welfare benefits for the employees of a convention or association of churches within the church or is meaning of sec_414 of the code represented that the welfare plans have been administered by the pension committee since kkkk even though organization a’s bylaws were not amended uncll khrrrkhrerere to extend the formal responsibility of the pension committee to include the administration of the welfare plans in any event the failure of the welfare plans plans t v code for years prior to was corrected within the correction_period defined in sec_414 of the code and the welfare plans are deemed to meet the requirements of sec_414 of the code for the year in which the correction was made and for all prior years pursuant to sec_414 u and to satisfy the requirements of sec_414 of the however it x accordingly we conclude that the retirement plans plans y and z and the welfare plans plans t w qualify as church plans under sec_414 of the code from their respective establishment dates as set forth above through date u and v this letter expresses no opinion as to whether plans w and x satisfy the requirements for qualification under section to whether a plan i sec_40i a of the code qualified under sec_401 is within the jurisdiction of the appropriate key district director’s office of the internal similarly this letter expresses no opinion revenue service as sec_403 of the code to whether plan y and plan z meet the requirements of furthermore this letter the determination as hk ki kkk eere eee keke rk ke kare expresses no opinion as to whether plans t cafeteria plans within the meaning of sec_125 of the code or v are u this letter expresses no opinion as to whether any organization referred to above is qualified_church-controlled_organization within the meaning of sec_3121 of the code a church_plan or a this ruling letter was requested by corporation a which sponsors the retirement plans and the welfare plans and expresses no opinion with respect to any other employer participating in the plans under the church_plan rules pertaining to plans maintained by two or more employers in sec_1_414_e_-1 of the income_tax regulations the original and a copy of this letter have been sent to your authorized representatives in accordance with a power_of_attorney on file in this office sincerely john g riddle jr chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose notice ‘ i
